Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When looking to the specification, the positioning mechanism is defined to be a variety of supports capable of holding the rings in place.  For Examination purposes, the positioning mechanism is to be interpreted as anything capable of holding the rings in place.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Swope on 7/16/2021.

The application has been amended as follows: 
Claim 7: A substrate holding apparatus comprising: 
an elastic membrane that forms a plurality of pressure chambers for pressing a substrate; and
 a head body to which the elastic membrane is coupled; wherein the elastic membrane comprises: 
a contact portion to be brought into contact with the substrate for pressing the substrate against a polishing pad; 
an edge circumferential wall extending upwardly from a peripheral edge of the contact portion; and 
a plurality of inner circumferential walls arranged radially inwardly of the edge circumferential wall and extending upwardly from the contact portion
Office Action Dated: August 4, 2020wherein at least two adjacent inner circumferential walls of the plurality of inner circumferential walls comprise slope circumferential walls inclined radially inwardly; 
the slope circumferential walls are inclined radially inwardly in their entirety from their lower ends to upper ends, and extend upwardly; 
wherein the head body comprises three coupling rings to which the elastic membrane is coupled; 
each of the three coupling rings comprises a ring vertical portion and a ring slope portion which is inclined radially outwardly from the ring vertical portion and extends- downwardly; and 
the ring slope portion has an inner circumferential surface and an outer circumferential surface to limit a deformation of the slope circumferential walls, 
wherein a seal groove is formed in an outer circumferential wall of the ring slope portion and extends over an entire circumference of the outer circumferential surface of the ring slope portion; 

the seal projection is pressed against the seal groove to seal a gap between the at least one coupling ring and each of the slope circumferential walls; and 

the substrate holding apparatus further comprises fixing members configured to fix the slope circumferential walls, which are the at least two adjacent inner circumferential walls of the plurality of inner circumferential walls, to the three coupling rings simultaneously; 
each of the fixing member has a fixing member body and an elliptically shaped flange projecting outwardly of the fixing member body; and 
the three coupling rings comprise an inner-side coupling ring, an outer-side coupling ring, and an intermediate coupling ring sandwiched between the inner-side coupling ring and the outer-side coupling ring and held by the inner-side coupling ring and the outer-side coupling ring; and 
 DOCKET NO.: 101716.000167PATENTApplication No.: 15/790,733 Office Action Dated: August 4, 2020 an inner-side engagement groove and an outer-side engagement groove are formed in the ring vertical portion of the inner-side coupling ring and the ring vertical portion of the outer-side coupling ring, respectively, the flange of the fixing member being engageable with the inner-side engagement groove and the outer-side engagement groove.
Claim 13: An elastic membrane for use in a substrate holding apparatus, and coupled to a head body of the substrate holding apparatus, comprising:
Claim 18: A method for replacing an elastic membrane that is fixed to a head body of a substrate holding apparatus and forms a plurality of pressure chambers for pressing a substrate; 
the elastic membrane comprising: 
a contact portion to be brought into contact with the substrate for pressing the substrate against a polishing pad; 

a plurality of inner circumferential walls arranged radially inwardly of the edge circumferential wall and extending upwardly from the contact portion; 
at least two adjacent inner circumferential walls of the plurality of inner circumferential walls comprising slope circumferential walls inclined radially inwardly; and 
the slope circumferential walls being inclined radially inwardly in their entirety from their lower ends to upper ends, and extending upwardly, wherein the upper ends are attached to an inclined surface on the head body:
 the head body comprising: 
at least three coupling rings to which the elastic membrane is coupled, wherein each of the coupling rings has the inclined surface of the head body, the at least two slope circumferential walls being coupled to the at least three coupling rings by fixing members; 
the fixing member comprising: a fixing member body; and a flange projecting from the fixing member body and being engageable with an inner-side coupling ring and an outer-side coupling ring of the at least three coupling rings; 
the method comprising: disengaging the flange from the inner-side coupling ring and the outer-side coupling ring; removing the elastic membrane from the at least three coupling rings; preparing a new elastic membrane; making the at least three coupling rings hold at least two slope circumferential walls of the new elastic membrane; and making the flange of the fixing member engage with the inner-side coupling ring and the outer-side coupling ring to fix the new elastic membrane to the head body.
Claim 19: The elastic membrane according to claim 1, wherein the slope circumferential walls are inclined radially inwardly in [[its]] their entirety from [[its]] their lower end to [[its]] their upper end at a predetermined angle.

Allowable Subject Matter
Claims 1, 7, and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/6/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, 7, 13 and 18, the prior art of record Namiki, (US2014/0004779), generally consistent with the claim limitations as described in the previous Office Action.  Namiki discloses an elastic member wherein the slope circumferential walls are inclined radially. Namiki fails to disclose the slope circumferential walls are inclined radially inwardly in their entirety from their lower ends to the upper ends, wherein the upper ends are attached to an inclined surface on the head body. Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Claims 2-6, 8-17, and 19 are allowed as being dependent from an allowed claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723